Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D18-31
                        Lower Tribunal No. 09-25476A
                            ________________


                             Exzavier Robinson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Carlos J. Martinez, Public Defender, and Robert Kalter and Andrew Stanton,
Assistant Public Defenders, for appellant.

     Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

      PER CURIAM.
      Exzavier Robinson appeals his convictions and sentences after a jury trial for

first-degree murder (Count I); strong-arm robbery (Count II); vehicular homicide

(Count III); and reckless driving (Count IV). He was found guilty for the death of

Emily Anderson who was killed in a car accident as Robinson was fleeing the police

after committing a crime. We affirm without discussion his convictions and

sentences on Counts I, II, and IV.

      Based upon a review of the record, and the State’s commendable confession

of error, however, we reverse with directions to the trial court to vacate Robinson’s

sentence and conviction on Count III. Under the “single homicide rule,” “only one

homicide conviction and sentence may be imposed for a single death.” Houser v.

State, 474 So. 2d 1193, 1196 (Fla. 1985). Under Houser, dual convictions for a single

death violate the constitutional guarantee against double jeopardy. See Ivey v. State,

47 So. 3d 908, 910 (Fla. 3d DCA 2010); Amend. V, U.S. Const.; Art. I § 9, Fla.

Const. Accordingly, we remand for the trial court to vacate that portion of

Robinson’s sentence on Count III, and affirm in all other respects.

      Affirmed in part, reversed in part, and remanded with directions.




                                          2